DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "durable protection" in claims 1, 8, and 20durable protection" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what the durable protective coating is protecting the product from. The durable protective coating could be protecting the product from sun damage or various types of weather damage. If, for example, the durable protective coating is protecting the product for sun damage, it is unclear what the limitation of “durable” would be. “Durable” could mean the product shows no sign of sun damage for a period of time, or “durable” could mean the product shows signs of less sun damage than a product without the coating. For purposes of examination, an interpretation would include any surface coating.
Claims 16 and 20 recite the limitation "the gaps and voids" in line 13 and lines 13-14, respectively.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claims 17 and 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much the adhesive should improve the water resistance and dimensional stability of the product in order to be considered substantial. For purposes of examination, an interpretation would include improving the water resistance and dimensional stability by any amount in comparison to a textile with no coating.
Claims 2-7 are rejected for being dependent on claim 1 and claims 9-19 are rejected for being dependent on claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”) as evidenced by “Properties and Characterization of Natural Fiber-Reinforced Polymeric Composites” by Dhakal et al. (“Dhakal”).
Regarding claims 1-2, 8-9, 12, 16-17, and 20, Lu teaches a Type I crosslinking polyvinyl acetate (XPVAc) used as an adherent coating to coat a wood or wood composite material (¶ [0010]), wherein XPVAc comprises a polyvinyl acetate emulsion, a catalyst, and a crosslinking agent (¶ [0016]). Lu teaches 
Lu teaches an embodiment wherein a single layer of XPVAc coating is applied to wood and wood composites and cured, and the cured XPVAc coating can be further coated with an exterior layer or top coat that may be an alkyd, acrylic, urethane, or latex coating (¶ [0050] and claim 15). Lu teaches the advantage of using XPVAc adhesives as a coating material being improvement of the water resistance and durability of coated wood and wood composites (¶ [0016]). Lu teaches the combination of a XPVAc coating and a top coat, such as and acrylic or alkyd coating, are suitable for outdoor exposure and provide an enhanced water resistance and durability and an excellent protection to the coated wood and wood composite products (¶ [0014]).
Lu fails to teach the two coating layers can be used on a natural textile fabric. However, Lu does suggest putting the two coating layers on composites that contain natural wood fibers (¶ [0081]). 
Arnold teaches an outdoor textile fabric, wherein the front surface and optionally the back surface of the textile fabric is treated with a first aqueous treatment composition containing a crosslinking agent, dried, and then treated with a second treatment composition (¶ [0007] and [0010]). Arnold further teaches the textile fabric may be of any known construction including knit and woven, wherein the material of the textile fabric may be natural fiber (¶ [0011]).
Arnold teaches fabrics that are appropriate for use in outdoor applications must be durable and be able to withstand weather and other environmental conditions to which they are often subjected (¶ [0004]) and that properties generally considered when designing and producing such fabric include liquid resistance and durability (¶ [0004]). Arnold teaches it is desirable to provide improved highly durable, water resistant and water repellent textile fabrics which can be used in rigorous and dynamic outdoor applications (¶ [0006]).
Both wood and textile fabric have similar disadvantages if not waterproofed for outdoor application. Lu teaches wood is a hygroscopic material, meaning it absorbs water or moisture, and wood can swell and shrink due to the movement of water moisture in its cells and cavities (¶ [0004]). These defects are harmful to strength properties and durability of wood and wood composites (¶ [0004]). Similarly, as Applicant admits in the instant specification on pg. 1, lines 21-22, most of the natural fiber fabric or textile materials are hygroscopic, and easily absorb water and are subject to dimensional and shape changes. Additionally, as evidenced by Dhakal, cellulosic fibers swell and shrink as the moisture content of the cell wall changes (pg. 333).
In order to broaden the uses of the XPVAc coating, one of ordinary skill in the art at the time of the invention would have been motivated to use the XPVAc coating layer, as taught by Lu, on a natural fiber substrate, to remedy the same issues found on a natural fiber substrate that are found in wood composites. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a textile comprised of natural fibers, because it would have been choosing from a list of suitable materials for the textile fabric, as taught by Arnold, which would have been a choice from a finite number of identified, predictable solutions of fibers useful as the textile fabric of Lu in view of Arnold and possessing the benefits taught by Lu in view of Arnold in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Lu teaches that the XPVAc coating penetrates the substrate through the open pores, gaps and void areas of the substrate (¶ [0039]). Thus, the coating can move into the substrate due to the nature of the coating, but also the nature of the substrate. Similarly, the textile fabric has gaps and voids between fibers. Due to the nature of the XPVAc coating, as taught by Lu, the XPVAc coating would fill in the gaps and voids of the textile fabric and bond adjacent fibers when XPVAc is cured.
Regarding claim 2, Lu in view of Arnold teach the coated textile fabric of claim 1, as described above. Arnold teaches the textile fabric may be of any known construction including woven (¶ [0011]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a textile having a woven construction, because it would have been choosing from a list of suitable constructions, which would have been a choice from a finite number of identified, predictable solutions of constructions useful as the textile fabric of Lu in view of Arnold and possessing the benefits taught by Lu in view of Arnold in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Woven textiles inherently have warps and wefts and therefore meet the limitation of claim 2. See MPEP 2112.
Regarding claim 6, Lu in view of Arnold teach the coated textile fabric of claim 1, as described above. Lu teaches the solid content of the crosslinking polyvinyl acetates may be in a range from about 40 to 60% (¶ [0016]).
Regarding claim 7, Lu in view of Arnold teach the coated textile fabric of claim 1, as described above. Lu teaches the dry thickness of one layer of XPVAc coating is of about 0.001 to 0.01 inches (¶ [0032]).
Regarding claims 10 and 11, Lu in view of Arnold teach the coated textile fabric of claim 8, as described above. Lu teaches Table 1
    PNG
    media_image1.png
    217
    400
    media_image1.png
    Greyscale
, which displays the Fruehauf wet shear strength of different XPVAc adhesives (¶ [0061]-[0062]). The XPVAc adhesives and wet shear strengths taught in Table 1 are the same adhesives and wet shear strengths as 
Regarding claim 13, Lu in view of Arnold teach the coated textile fabric of claim 8, as described above. Lu teaches the crosslinking polyvinyl acetate is applied onto the substrate with a roller coating machine, a spray coating machine, a brush coating machine, a curtain coating machine, or an extrusion coating system, and the like or manually with a brush or a roller (claim 13).
Regarding claim 14, Lu in view of Arnold teach the coated textile fabric of claim 8, as described above. Lu teaches XPVAc is heated at 80 to 250˚F while applying pressure to cure the XPVAc coating (¶ [0048]).
Regarding claim 15, Lu in view of Arnold teach the coated textile fabric of claim 14, as described above. Lu teaches different sources of heating energy including electrical, microwave, hot steam, solar, and the like (¶ [0040]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”) as applied to claim 1 above, and further in view of Textile Yarns by Cotton Incorporated (“Cotton”).
Regarding claim 3, Lu in view of Arnold teach the coated textile fabric of claim 1, as described above. Lu in view of Arnold do not specifically teach wherein the textile fiber comprises S-spun yarns or threads, Z-spun yarns or threads, or a combination thereof. However, Arnold teaches the fiber may be spun or otherwise combined into yarns (¶ [0013]). Furthermore, it is commonly known in the pertinent art that the direction of twist of spun yarn may be classified in three categories: S-spun, Z-spun, or zero-twist.
Cotton teaches twist—either Z-spun or S-spun—is necessary in spun yarns in order for the yarn to have adequate strength for a given end use (pgs. 21-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the spun yarns of the textile fibers of Lu in .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”) as evidenced by “Properties and Modification Methods for Vegetable Fibers for Natural Fiber Composites” by Bledzki et al. (“Bledzki”).
Regarding claim 4, Lu in view of Arnold teach the coated textile fabric of claim 1, as described above. Arnold teaches exemplary natural fibers that may make up the textile fiber include ramie, jute, flax, and hemp (¶ [0012]). These natural textile fiber have a cellulose content above 15%, as evidenced by Bledzki in Table 1 
    PNG
    media_image2.png
    207
    675
    media_image2.png
    Greyscale
 , which shows the cellulose content of different natural plant fibers, including jute, flax, hemp, and ramie (pg. 1330).
Regarding claim 5.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”) as applied to claim 8 above, and further in view of Barik US 2018/0051412 A1 (“Barik”).
Regarding claims 18, Lu in view of Arnold teach the coated textile fabric of claim 8, as described above. Lu does not specifically teach the substrate being pretreated with a chemical preservative or biocide. However, Lu does teach fungicides and insecticides can be added to XPVAc coating to improve its exterior performance (¶ [0050]), including chloride compounds (¶ [0029]). Furthermore, Arnold teaches the aqueous treatment composition may further include an antimicrobial or antifungal agent to kill or prevent growth of a microorganism, wherein these agents may be cetylpyridinium chloride or benzethonium chloride (¶ [0020] and [0028]).
Barik teaches a coating composition for a fabric, wherein the coating composition comprises an antimicrobial formulation (¶ [0030]) comprising at least one antimicrobial compound, wherein the antimicrobial compound is selected from the group consisting of methylbenzethonium chloride, benzethonium chloride, cetalkonium chloride, cetylpyridinium chloride, among others (¶ [0033]-[0034]). Barik teaches the antimicrobial formulation may be coated on a fabric that comprises the fibers of wool, cotton, silk, linen, hemp, ramie, and jute (¶ [0042]).
Barik teaches all fabrics are prone to microbial growth, wherein microbial growth causes development of odor and may affect the quality of the fabric (¶ [0020]). Barik teaches a benefit of the antimicrobial formulation is to provide a fabric with anti-microbial resistant properties that do not alter the tone, color, hand feel and appearance of the fabric (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat the textile fabric of Lu in view of Arnold with an antimicrobial formulation, based on the teaching of Barik.  The motivation for doing so would have been 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat the textile fabric with the antimicrobial formulation prior to the XPVAc coating, because it would have been choosing one of three possible options: coating the fabric with antimicrobial formulation before the XPVAc coating, coating the fabric with antimicrobial formulation before the top coat but after the XPVAc coating, or coating the fabric with antimicrobial formulation after both the XPVAc coating and the top coat have been applied. This would have been a choice from a finite number of identified, predictable solutions of the placement of the antimicrobial formulation on the textile fabric of Lu in view of Arnold and possessing the benefits taught by Barik.  One of ordinary skill in the art would have been motivated to produce additional textile fabrics comprising the antimicrobial formulation having the benefits taught by Barik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 19, Lu in view of Arnold teach the coated textile fabric of claim 18, as described above. Lu in view of Arnold and Barik do not specifically teach wherein the crosslinking polyvinyl acetate adhesive when applied and cured on the treated fabric product seals and fixes the preservative or biocide in said product by bonding and chelating with the preservative or its active ingredients on the exterior surfaces or at the surface layers of the product. However, Lu teaches that XPVAc coating bonds to the substrate (¶ [0012] and [0032]), and that the XPVAc coating penetrates the substrate through the open pores, gaps and void areas of the substrate (¶ [0039]). Due to the nature of the XPVAc coating, as taught by Lu, the XPVAc coating would fill in the gaps and voids of the textile fabric and bond adjacent fibers when XPVAc is cured. When the fibers of the textile fabric of Lu in view of Arnold are coated with an antimicrobial formulation, as taught by Barik, due to the nature of the XPVAc coating, the XPVAc .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0132363 A1 recites a moisture-permeable waterproof fabric with one surface of the fabric having a synthetic polymer solution of mainly polyurethane applied (abstract), wherein films are laminated onto the fabric via an adhesive (¶ [0112]) and the fabric may be of natural fibers (¶ [0034]).
US 2013/0035012 A1 recites a textile fabric with a polyurethane coating layer and a stain-resistant coating layer (¶ [0027]), wherein the fabric may be pre-treated with a water repellent (¶ [0032]), and the fabric may comprise cellulose fibers (¶ [0029]).
US 2007/0020476 A1 recites an adhesive binder comprising polyvinyl acetate (claim 9), a crosslinking agent (¶ [0029]) and a catalyst (¶ [0017]), wherein the adhesive binder is a coating (¶ [0048]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786